DETAILED ACTION
The following FINAL Office Action is in response to application communication dated 05/02/2022.

Status of Claims
Claims 1, 5, 15, and 18 have been amended, claims 10-14 were cancelled, and claims 21-22 are newly added. Claims 1-9 and 15-22 are pending and have been rejected as follows. 

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-9 and 15-20 is withdrawn in view of the amendments to the claims and Applicant’s remarks (P. 9-10), finding that the claims recite additional elements that include at least causing, i.e. controlling, at least one component of the paving system (e.g. Fig. 1) to increase a paving rate in which material is paved by the machines of the system and thus integrates the recited abstract idea into a practical application, e.g. similar to the claims at issue in Diamond v. Diehr.   
	The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5, 9, and 15-18 is withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. 
	The 35 U.S.C. 103 rejection(s) of claims 4, 6-8, and 19-20 in the previous office action are withdrawn in view of the amendments to parent claims, the claims are newly ejected under 103 as necessitated by amendment. Applicant’s prior art arguments are moot in view of the new grounds of rejection herein. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 15-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek US 20170205814 A1 (hereinafter “Marsolek”) in view of 
Clarke et al. WO2006085877A1 (hereinafter “Clarke”).
Claim 1, 
Marsolek teaches: A method, for configuring a controller to perform a set of operations, the set of operations comprising: (Fig. 2; [0009] In another aspect, the present disclosure is related to a method of providing a process management tool having a display device for managing transport of a material between a first location and a second location.)
receiving target data for a paving project corresponding to a work period; ([0021]: and in accordance with a production plan, which may include goals and/or limitations on amounts of asphalt produced over a period of time (e.g., per day) or for use on a particular jobsite (e.g., worksite 10).; [0055] For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, )
receiving sensor data from one or more components associated with the paving project; (Fig. 2; [0023]: . Control system 50 is configured to collect data from each machine 12 and plant 30 and present the data to operators and supervisors in a format that allows them to quickly understand the state of the surfacing operation and coordinate tasks to avoid delays. Control system 50 includes one or more (e.g., a plurality of) machine control systems, each being configured to gather and process machine data, such as current and historical operating parameters, and allow operators and supervisors to view the data and respond by manipulating current operating parameters.; [0024] For example, FIG. 2 shows a first machine control system 52a associated with paver 18 and a second machine control system 52b associated with compactor 20. It is noted that although FIG. 2 only shows machine control systems 52a, 52b, other machines, such as haul trucks 16, and plant 30 may each include a similar associated control system. ; [0033]: Data messages transmitted via communication device 80a may include any data generated or information determined by any of the other components of control system 52a, including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.); [0040] Control system 52b also includes one or more sensors 72b (only one shown), each being associated with an operating parameter or an actuator for carrying out commands from operators and supervisors received via control devices 38. Sensors 72b generate signals indicative of an operating parameter (e.g., a temperature, a pressure, a fluid level, etc.) or an actuator position that may be used to determine other information about paver 18, such as one or more other operating parameters. For example, sensors 72b include a speed sensor configured to generate a signal indicative of the groundspeed of compactor 20. Sensors 72b also include a temperature sensor configured to generate a signal indicative of a temperature of work surface 14 (e.g., an infrared temperature sensor). It is understood that sensors 72b may include other types of sensors configured to generate signals indicative of other operating parameters associated with compactor 20 for determine current operating parameters and/or tracking operating parameters over a period of operating time.; [0043] To provide supervisors with greater access to information about each machine 12 and plant 30 (referring to FIG. 1), control system 50 is configured to gather data inputs from each machine control system 52a, 52b and plant 30 and present the information to supervisors in a visual format that can be quickly and easily understood. For example, control system 50 includes a portable or stationary computer configured to receive information from each machine control system 52a, 52b, such as off-board computer 68 equipped with a communication device 80c, and generate graphical images for conveying this information in a visual format at any location on or away from worksite 10. Although off-board computer 68 is particularly mentioned, it is understood that other computational devices (e.g., controller 82a, 82b) may be used to generate graphical images to convey this information.))
determining…a progress value representing the progress of the one or more components of the paving project; ([0031]: For instance, when sensors 72a include a speed sensor configured to generate a signal indicative of the groundspeed of paver 18, control module 78 receives this signal as an input for determining a total amount (e.g., a total volume) of asphalt deposited on work surface 14 over a period of paving time.; [0033]: Data messages transmitted via communication device 80a may include any data generated or information determined by any of the other components of control system 52a, including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.); [0040]: Sensors 72b generate signals indicative of an operating parameter (e.g., a temperature, a pressure, a fluid level, etc.) or an actuator position that may be used to determine other information about paver 18, such as one or more other operating parameters. ; [0055]: For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.; [0058] As off-board computer 68 receives updated operating parameters from machines 12 and plant 30, as well as after any time the supervisor makes an adjustment to the groundspeed or other parameter of paver 18 during a simulation, off-board computer 68 is configured to reevaluate the status score of paver 18. That is, off-board computer 68 is configured to compare the current operating parameters (or simulated current operating parameters) of paver 18 to the target parameters and determine whether and to what extent they differ. Off-board computer 68 is configured to then update first graphical objects 86 on GUI 84. As shown in FIG. 4, the first graphical object 86 associated with the selected machine 12 (e.g., paver 18) is shown in GUI 88 (or a duplicate GUI generated during a simulation) to allow the supervisor to see the updated status score without having to return to GUI 84 (referring to FIG. 3), thereby allowing for a speedy adjustment process; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.)
determining a threshold progress value for a time period, the time period having a duration that is less than a duration of the work period; ([0055]: GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.; [0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18.; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value.)
determining that the progress value is less than the threshold progress value; ([0077]: That is, off-board computer 68 compares the current operating parameters (or simulated current operating parameters) of compactor 20 to the target parameters and determines whether and to what extent they differ.; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value.; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10. When a difference between the production rate of plant 30 and the target production rate falls below a tolerable difference, off-board computer 68 updates the status score of plant 30 to indicate whether and to what extent plant 30 will be unable to meet the demand of the paving operation.; [0069])
generating, based at least in part on determining that the progress value is less than the threshold progress value, at least one of an alarm1 and a recommendation; (Fig. 3-6, e.g. “86” of Fig. 5 alerting the user to the score; Fig. 10; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value. In this way, supervisors are able to use GUI 84 to quickly determine which, if any, of machines 12 and plant 30 require attention and how to prioritize subsequent efforts to address any issues. Graphical objects 86 indicate which of machines 12 and plant 30 require attention based on differentiating visual indicia, such as a color scheme (e.g., red, yellow, green), textures, hatching, symbols, numerals, etc.; [0049]-[0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18.; [0053] Off-board computer 68 then generates paver groundspeed object 94 to be indicative of the difference between the current groundspeed of paver 18 and the target groundspeed. Paver groundspeed object 94 may include features, such as a color scheme, hatching, blinking lights, etc., as an indication of the direction (e.g., higher or lower) and extent to which the current groundspeed is different from the target groundspeed.; [0064]; [0069] To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc.; [0083]: off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10. When a difference between the production rate of plant 30 and the target production rate falls below a tolerable difference, off-board computer 68 updates the status score of plant 30 to indicate whether and to what extent plant 30 will be unable to meet the demand of the paving operation. ; [0110]: and determine (e.g., based on an algorithm or computational program) process recommendations to optimize the paving process. Such recommendations may include suggestions to slow down, speed up, wait at a plant, wait at a worksite, proceed in a certain amount of time (e.g., 1 minute, 5 minutes, 30 minutes, etc.), in order to ensure proper spacing between transport vehicles.)
sending at least one of the alarm and the recommendation to an electronic device associated with a user. (Fig. 1 display 66a-c; Fig. 3-5; Fig. 10; [0086] It is also noted that any information generated by off-board computer 68 and shown to the supervisor on display device 66c can also or alternatively be similarly communicated and shown to the operator of any one or more of machines 12 (e.g., via display devices 66a, 66b), as desired, to help operators visualize more effectively control operational aspects of the surfacing operation.;  [0058] As off-board computer 68 receives updated operating parameters from machines 12 and plant 30, as well as after any time the supervisor makes an adjustment to the groundspeed or other parameter of paver 18 during a simulation, off-board computer 68 is configured to reevaluate the status score of paver 18. That is, off-board computer 68 is configured to compare the current operating parameters (or simulated current operating parameters) of paver 18 to the target parameters and determine whether and to what extent they differ. Off-board computer 68 is configured to then update first graphical objects 86 on GUI 84. As shown in FIG. 4, the first graphical object 86 associated with the selected machine 12 (e.g., paver 18) is shown in GUI 88 (or a duplicate GUI generated during a simulation) to allow the supervisor to see the updated status score without having to return to GUI 84 (referring to FIG. 3), thereby allowing for a speedy adjustment process.; [0087]-[0088]; [0044]: That is, in some embodiments, control system 50 includes web-based features accessible to other electronic devices that are configured to convey information for monitoring and managing worksite 10.; [0110]: The message populated into command object may be indicative of a suggested procedure or course of action, a suggestion to contact other personnel, a recommended parameter setting (e.g., speed, separation distance, separation time, etc.), an alert (e.g., traffic alert, process parameter alert, etc.), or another type of message. Recommendation and suggestion messages may be generated by processor 67 or by another computational device associated with control system 50 and communicable thereby.)
causing at least one component of the one or more components to increase a paving rate associated with the paving project based at least in part on determining that the progress value is less than the threshold progress value. ([0024]:  Each machine control system 52 a, 52 b includes a plurality of devices configured to allow for manual or automatic control of certain machine operations and adjustments of certain operating parameters particular to paver 18 or compactor 20, respectively.  ; [0035]: Controller 82 a is configured to receive data inputs from each component of control system 52 a, process the data, and generate output signals based on the inputs and/or processed data. For example, controller 82 a is configured to receive inputs from control system 52 a and automatically generate machine commands, such as commands to adjust (e.g., increase or decrease) the groundspeed of paver 18, adjust the width, height, or slope of screed 34, adjust the travel direction of paver 18, and/or adjust a feed rate of paving material from hopper 32 to screed 34 (e.g., via the speed of the conveyor system). ; [0057]: In some embodiments, inputs received by graphical object 104 are used to cause off-board computer 68 to generate command signals communicable to paver 18 (i.e., machine control system 52 a) for automatically adjusting the actual groundspeed of paver 18. ; [0072]:  Graphical object 122 enables the supervisor to increase or decrease the groundspeed of compactor 20 to cause the number of impacts per foot and/or the temperature of surface 14 in front of compactor 20 to reach the respective target value.; [0074]:  In some embodiments, inputs received by graphical object 110 cause off-board computer 68 to generate command signals communicable compactor 20 (i.e., machine control system 52 b) for automatically adjusting the actual groundspeed of compactor 20.)  

Marsolek fails to teach: 
determining, using one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual components of the one or more components, wherein the weighting factor represents a relative impact that the individual components have on progress of the paving project; 
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a progress value representing the progress of the one or more components of the paving project;(bold emphasis added)
Clarke however, in analogous art of process performance analysis, teaches: 
determining, using one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual components of the one or more components, wherein the weighting factor represents a relative impact that the individual components have on progress of the paving project; ( P. 9, para. 1: “In this manner, the process characteristics having more relevance ( e.g., a higher weighting value) may be identified. If the desired performance criteria is not achieved, then the values of the process characteristics deemed more relevant may be reviewed to determine if they were outside a desired range.”; P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships. For exemplary purposes, assume a relationship is established for each of the desired performance characteristics (e.g., fuel economy, vibration, temperature, emissions, etc.). Each relationship may identify the desired process characteristics relevant to a particular performance characteristic of the product. One process characteristic may be more relevant for a particular performance characteristic than another process characteristic.”; P. 13: “In this manner, the input interface 206 may receive inputs directly from the machine performing the activity”; P. 14: “In one embodiment, the performance relationship may be established through establishing multiple neural network models that represent a relationship between the process characteristics and the performance characteristic(s), and then evaluating the models to determine which model best represents the actual relationship.”, P. 12: “an input interface 206 configured to receive a plurality of process characteristics from one or more external devices 208;”)
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a progress value representing the progress of the one or more components of the paving project;(bold emphasis added) (P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships. For exemplary purposes, assume a relationship is established for each of the desired performance characteristics (e.g., fuel economy, vibration, temperature, emissions, etc.). Each relationship may identify the desired process characteristics relevant to a particular performance characteristic of the product. One process characteristic may be more relevant for a particular performance characteristic than another process characteristic.”, P. 11: “Further analysis may then be performed to improve the identified process characteristics ( or the ability to achieve the identified characteristics) in light of their relevance to the overall system performance. In addition, the system relationship may be used to predict the performance of an assembled product based on the associated process characteristics.”; P. 8, para. 1: “In a third control block 110, the established performance relationship may be used to analyze a performance characteristic of a particular product based on the process characteristics associated with that product. For example, the established ( or selected) relationship may be used to predict the performance characteristic (e.g., fuel economy, or vibration characteristic etc.) of the product (e.g., engine), based on the particular values of the process characteristics associated with the product.; P. 3: “In one embodiment, a product may be any process or service having multiple subcomponents or subprocesses that form the process or service.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek’s system and method(s) for analyzing and managing paving project progress, as described above, to further include performing the project progress analysis using a machine learning algorithm and determining weight factors for individual components and determining project progress values based on the weight factors using the ML algorithm in view of Clarke in order to accurately identify components that affect progress of the overall system and make appropriate modifications to relevant components to improve progress/performance (e.g. Clarke: P. 10, first para.: “The relationships may not have consistent values for the process characteristics. Therefore, a system relationship may be developed for the product that integrates the individual relationships. The system relationship will identify values for the process characteristics that obtain a balance of achieving the performance characteristics.”, P. 11, first para.: “In this manner, if the product performance does not meet  desired criteria, one or more of the process characteristics may be modified to improve the performance.”, P. 14-15: “The conclusions that may be drawn from this are that, if resources are limited, money may be spent on improving issues associated with the quality of the 5 common process characteristics, since they impact each performance characteristic, and thereby, may have the most impact in the overall achievement of performance objectives. In addition, when the performance of a particular product is being simulated, if the performance criteria are not met, process characteristics out of range may be identified and prioritized based on the relevance of the process characteristic.”) (see MPEP 2143 G).

Claim 2,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above. 
Marsolek further teaches: wherein the target data includes an amount of material to be paved by the one or more components during the work period.  ([0021]:  Plant 30 produces asphalt at a certain production rate, such as an amount of asphalt (e.g., tons) per hour, and in accordance with a production plan, which may include goals and/or limitations on amounts of asphalt produced over a period of time (e.g., per day) or for use on a particular jobsite (e.g., worksite 10).; [0055]:  Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time. GUI 88 also includes a graphical object 106 indicative of a total amount of material produced by plant 30 and a total amount of material available from plant 30 for the current day, the current job, or other allotment criterial. GUI 88 allows the operator to then be able to see how these production parameters respond to a change in paver groundspeed by using graphical object 104. Based on this information, the supervisor can determine whether or not a decision to increase the production rate of paver 18 above the production rate of plant 30 will starve paver 18 or whether it is necessary to contact another plant about receiving additional material to help meet production goals.; [0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18. For example, graphical objects 90 include an asphalt temperature object 92, a paver groundspeed object 94, a paver production rate object 96, a plant production rate object 98, a total weight object 100 (i.e. of material deposited) and a total distance object 102 (i.e. distance paved). Such information may be used by a supervisor in determining how to coordinate operations of paver 18 and/or other machines 12 on worksite 10.)

Claim 3,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above. 
Marsolek further teaches: wherein the sensor data includes at least one of load data indicating an amount of material loaded onto one or more haul trucks or paving data indicating an amount of material paved by one or more paving machines. ([0033]: Data messages transmitted via communication device 80a may include any data generated or information determined by any of the other components of control system 52a, including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.); [0055]; [0030] For instance, in some embodiments, control system 52a includes a production monitoring system 74 configured to generate a signal indicative of an amount of material (e.g., asphalt) deposited by paver 18. ; [0031] A control module 78 is associated with production monitoring system 74 and configured to determine the amount of material deposited by paver 18 based on the signals generated by position sensors 76. For example, in some embodiments, control module 78 is configured to determine an amount of material per unit distance traveled by paver 18 (e.g., based on the determined height and width of screed 34). Control module 78 is in electronic communication with other electronic devices included with or external to production monitoring system 74, such as sensors 72a, memory devices, and/or other computational devices, etc. Such devices may provide additional information used by control module 78 in determining the amount of material deposited by paver 18. For instance, when sensors 72a include a speed sensor configured to generate a signal indicative of the groundspeed of paver 18, control module 78 receives this signal as an input for determining a total amount (e.g., a total volume) of asphalt deposited on work surface 14 over a period of paving time. Additional information, such as the density of the paving material deposited may be stored in memory associated with control module 78 or received as an input by control module 78 from another source. Control module 78 is configured to use this additional information to determine the total weight (e.g., tons) or mass flow rate (e.g., tons per hour) of material deposited by paver 18.)

Claim 5,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above.  
Marsolek further teaches: further comprising: based at least in part on determining that the progress value is less than the threshold progress value, determining, based at least in part on the sensor data, one or more components that are underperforming compared to the target data, ([0055] GUI 88 enables the supervisor to understand the effects of changing the groundspeed of paver 18 on the paving operation by the resulting changes in other operational parameters displayed via GUI 88 (or its duplicate). For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.; [0048]:  The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value. In this way, supervisors are able to use GUI 84 to quickly determine which, if any, of machines 12 and plant 30 require attention and how to prioritize subsequent efforts to address any issues.; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10. When a difference between the production rate of plant 30 and the target production rate falls below a tolerable difference, off-board computer 68 updates the status score of plant 30 to indicate whether and to what extent plant 30 will be unable to meet the demand of the paving operation. ) whereinL&H Reference: C190-0083USCaterpillar Reference: 19-0745-73120--35-- the recommendation includes one or more strategies to increase the progress value of the one or more components. ([0110] Recommendation and suggestion messages may be generated by processor 67 or by another computational device associated with control system 50 and communicable thereby. For example, in some embodiments, a computational device within control system 50 is configured to analyze process parameters from machines 12 and plant 30, a traffic analysis system, and or other data sources, and determine (e.g., based on an algorithm or computational program) process recommendations to optimize the paving process.; [0111]:  A supervisor may instruct certain transport vehicles to pursue certain travel routes, wait for certain periods of time, utilize speed ranges within legal parameters, and or follow other commands to ensure a desired flow of material into the worksite at a proper temperature for use by the paver. Such determinations may be made by personnel or by a computer and communicated to process management tool 65 and displayed via command object 200 in response to being sent by the originating personnel or computer or upon selection of recommendation object 202 by the user (e.g., via input device(s) 64c). Command object 200 and recommendation object 202 enable users to receive and request command, tips, hints, or recommendations for controlling or directing control of transport vehicles 154 to ensure proper spacing among transport vehicles and a steady flow of material to worksite 10.)

Claim 9,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above. 
Marsolek further teaches: further comprising determining, with the controller and based at least in part on the sensor data, a paving rate at which one or more paving machines are paving a work surface  ([0052] Off-board computer 68 also determines a target groundspeed for paver 18, compares the target groundspeed to the current groundspeed of paver 18, and generates paver groundspeed object 94 based on the difference. For example, off-board computer 68 compares the plant production rate to the paver production rate and determine whether paver 18 is depositing material onto work surface 14 at a faster or slower rate than plant 30 is producing material. Off-board computer 68 also concurrently generates paver production rate object 96 and plant production rate object 98 to allow the supervisor to visualize the difference between these production rates. As the production rate of plant 30 may dictate the maximum average production rate of paver 18, off-board computer 68 determines the target groundspeed of paver 18 to be a groundspeed at which the production rate of paver 18 is equal to or within an allowable difference of the plant production rate. For example, based on the width, height, and slope of screed 34 (referring to FIG. 2), as determined by sensors associated with production monitoring system 74 or known parameters, off-board computer 68 determines the groundspeed of paver 18 that will cause the production rate of paver 18 to be equal to or within a tolerable difference of the production rate of plant 30; [0055] For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102; [0030] For instance, in some embodiments, control system 52a includes a production monitoring system 74 configured to generate a signal indicative of an amount of material (e.g., asphalt) deposited by paver 18. ; [0031] A control module 78 is associated with production monitoring system 74 and configured to determine the amount of material deposited by paver 18 based on the signals generated by position sensors 76. For example, in some embodiments, control module 78 is configured to determine an amount of material per unit distance traveled by paver 18 (e.g., based on the determined height and width of screed 34).; [0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18. For example, graphical objects 90 include an asphalt temperature object 92, a paver groundspeed object 94, a paver production rate object 96, a plant production rate object 98, a total weight object 100 (i.e. of material deposited) and a total distance object 102 (i.e. distance paved).; [0051] Off-board computer 68 receives data messages via communication device 80c indicative of the current asphalt temperature in hopper 32 (e.g., as determined by sensors 72a), groundspeed of paver 18 (e.g., as determined by sensors 72a), production rate of paver 18 (e.g., as determined by production monitoring system 74), production rate of plant 30, and amount of material deposited by paver 18 (e.g., as determined by production monitoring system 74), and/or other information.), wherein the recommendation includes one or more suggestions to increase the paving rate. ([0110] In some embodiments, GUI 150 includes a recommendation object 202, such as a “help button” or similar type of selectable graphical object. Upon selection of recommendation object 202, processor 67 generates command object 200 and populates command object 200 with a message. The message populated into command object may be indicative of a suggested procedure or course of action, a suggestion to contact other personnel, a recommended parameter setting (e.g., speed, separation distance, separation time, etc.), an alert (e.g., traffic alert, process parameter alert, etc.), or another type of message. Recommendation and suggestion messages may be generated by processor 67 or by another computational device associated with control system 50 and communicable thereby. For example, in some embodiments, a computational device within control system 50 is configured to analyze process parameters from machines 12 and plant 30, a traffic analysis system, and or other data sources, and determine (e.g., based on an algorithm or computational program) process recommendations to optimize the paving process. Such recommendations may include suggestions to slow down, speed up, wait at a plant, wait at a worksite, proceed in a certain amount of time (e.g., 1 minute, 5 minutes, 30 minutes, etc.), in order to ensure proper spacing between transport vehicles.; [0111]: Such determinations may be made by personnel or by a computer and communicated to process management tool 65 and displayed via command object 200 in response to being sent by the originating personnel or computer or upon selection of recommendation object 202 by the user (e.g., via input device(s) 64c). Command object 200 and recommendation object 202 enable users to receive and request command, tips, hints, or recommendations for controlling or directing control of transport vehicles 154 to ensure proper spacing among transport vehicles and a steady flow of material to worksite 10.)

Claim 15,
Marsolek teaches: A system, comprising: one or more processors; and non-transitory computer-readable media storing computer executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Fig. 1; [0034]; [0044])
receiving, from an electronic device associated with a user, input including one or more parameters for a paving project; ([0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.; [0047]: To help coordinate machines 12, the supervisor is provided with access to a computer, such as off-board computer 68, from anywhere on or away from worksite 10 that is configured to provide operational information about each machine 12.; [0087] In some embodiments, off-board computer 68 is a mobile device (e.g., as described above) configured to be used as part of a process management 65 tool for paving operations. That is, in some embodiments, off-board computer 68, including processor 67, memory 69, display device 71, communication device, and input devices 64c are collectively configured to be used by an operator (e.g., a manager, a foreman, a superintendent, a director, etc.) as a mobile process management tool 65 for observing, controlling, and facilitating paving operations. As a mobile device, off-board computer 68 can be carried by personnel to any jobsite and used to interact with any device or machines connected to control system 50 and/or be used to in a disconnected mode (i.e., disconnected from other devices and machines of control system 50).)
generating…based at least in part on the one or more parameters, target data for the paving project;2 ([0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.)
receiving sensor data from one or more machines associated with the paving project; (Fig. 2; [0023]: . Control system 50 is configured to collect data from each machine 12 and plant 30 and present the data to operators and supervisors in a format that allows them to quickly understand the state of the surfacing operation and coordinate tasks to avoid delays. Control system 50 includes one or more (e.g., a plurality of) machine control systems, each being configured to gather and process machine data, such as current and historical operating parameters, and allow operators and supervisors to view the data and respond by manipulating current operating parameters.; [0024] For example, FIG. 2 shows a first machine control system 52a associated with paver 18 and a second machine control system 52b associated with compactor 20. It is noted that although FIG. 2 only shows machine control systems 52a, 52b, other machines, such as haul trucks 16, and plant 30 may each include a similar associated control system. ; [0033]: Data messages transmitted via communication device 80a may include any data generated or information determined by any of the other components of control system 52a, including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.); [0040] Control system 52b also includes one or more sensors 72b (only one shown), each being associated with an operating parameter or an actuator for carrying out commands from operators and supervisors received via control devices 38. Sensors 72b generate signals indicative of an operating parameter (e.g., a temperature, a pressure, a fluid level, etc.) or an actuator position that may be used to determine other information about paver 18, such as one or more other operating parameters. For example, sensors 72b include a speed sensor configured to generate a signal indicative of the groundspeed of compactor 20. Sensors 72b also include a temperature sensor configured to generate a signal indicative of a temperature of work surface 14 (e.g., an infrared temperature sensor). It is understood that sensors 72b may include other types of sensors configured to generate signals indicative of other operating parameters associated with compactor 20 for determine current operating parameters and/or tracking operating parameters over a period of operating time.; [0043] To provide supervisors with greater access to information about each machine 12 and plant 30 (referring to FIG. 1), control system 50 is configured to gather data inputs from each machine control system 52a, 52b and plant 30 and present the information to supervisors in a visual format that can be quickly and easily understood. For example, control system 50 includes a portable or stationary computer configured to receive information from each machine control system 52a, 52b, such as off-board computer 68 equipped with a communication device 80c, and generate graphical images for conveying this information in a visual format at any location on or away from worksite 10. Although off-board computer 68 is particularly mentioned, it is understood that other computational devices (e.g., controller 82a, 82b) may be used to generate graphical images to convey this information.))
determining…progress data for the one or more machines representing the amount of the paving project that is complete; ([0031]: For instance, when sensors 72a include a speed sensor configured to generate a signal indicative of the groundspeed of paver 18, control module 78 receives this signal as an input for determining a total amount (e.g., a total volume) of asphalt deposited on work surface 14 over a period of paving time.; [0033]: Data messages transmitted via communication device 80a may include any data generated or information determined by any of the other components of control system 52a, including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.); [0040]: Sensors 72b generate signals indicative of an operating parameter (e.g., a temperature, a pressure, a fluid level, etc.) or an actuator position that may be used to determine other information about paver 18, such as one or more other operating parameters. ; [0055]: For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.; [0058] As off-board computer 68 receives updated operating parameters from machines 12 and plant 30, as well as after any time the supervisor makes an adjustment to the groundspeed or other parameter of paver 18 during a simulation, off-board computer 68 is configured to reevaluate the status score of paver 18. That is, off-board computer 68 is configured to compare the current operating parameters (or simulated current operating parameters) of paver 18 to the target parameters and determine whether and to what extent they differ. Off-board computer 68 is configured to then update first graphical objects 86 on GUI 84. As shown in FIG. 4, the first graphical object 86 associated with the selected machine 12 (e.g., paver 18) is shown in GUI 88 (or a duplicate GUI generated during a simulation) to allow the supervisor to see the updated status score without having to return to GUI 84 (referring to FIG. 3), thereby allowing for a speedy adjustment process; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.)
determining, based at least in part on the target data, a threshold progress value for a time period; ([0055]: GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10.; [0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18.; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value.)
determining that the progress value is less than the threshold progress value; ([0077]: That is, off-board computer 68 compares the current operating parameters (or simulated current operating parameters) of compactor 20 to the target parameters and determines whether and to what extent they differ.; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value.; [0083] Based on the known production rate of plant 30, a known amount of material needed to complete the surfacing operation (e.g., based on a predetermined design model), and a known amount of time available for completing the surfacing operation (e.g., entered by the supervisor), off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10. When a difference between the production rate of plant 30 and the target production rate falls below a tolerable difference, off-board computer 68 updates the status score of plant 30 to indicate whether and to what extent plant 30 will be unable to meet the demand of the paving operation.; [0069])
generating a notification indicating that the progress value is less than the threshold progress value; (Fig. 3-6, e.g. “86” of Fig. 5 alerting the user to the score; Fig. 10; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value. In this way, supervisors are able to use GUI 84 to quickly determine which, if any, of machines 12 and plant 30 require attention and how to prioritize subsequent efforts to address any issues. Graphical objects 86 indicate which of machines 12 and plant 30 require attention based on differentiating visual indicia, such as a color scheme (e.g., red, yellow, green), textures, hatching, symbols, numerals, etc.; [0049]-[0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18.; [0053] Off-board computer 68 then generates paver groundspeed object 94 to be indicative of the difference between the current groundspeed of paver 18 and the target groundspeed. Paver groundspeed object 94 may include features, such as a color scheme, hatching, blinking lights, etc., as an indication of the direction (e.g., higher or lower) and extent to which the current groundspeed is different from the target groundspeed.; [0064]; [0069] To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc.; [0083]: off-board computer 68 is configured to monitor the production rate of plant 30 and determine whether and to what extent the production rate of plant 30 is above, at, or below a production rate needed to sustain operations at worksite 10. When a difference between the production rate of plant 30 and the target production rate falls below a tolerable difference, off-board computer 68 updates the status score of plant 30 to indicate whether and to what extent plant 30 will be unable to meet the demand of the paving operation. ) 
sending the notification to the electronic device associated with the user.  (Fig. 1 display 66a-c; Fig. 3-5; Fig. 10; [0086] It is also noted that any information generated by off-board computer 68 and shown to the supervisor on display device 66c can also or alternatively be similarly communicated and shown to the operator of any one or more of machines 12 (e.g., via display devices 66a, 66b), as desired, to help operators visualize more effectively control operational aspects of the surfacing operation.;  [0058] As off-board computer 68 receives updated operating parameters from machines 12 and plant 30, as well as after any time the supervisor makes an adjustment to the groundspeed or other parameter of paver 18 during a simulation, off-board computer 68 is configured to reevaluate the status score of paver 18. That is, off-board computer 68 is configured to compare the current operating parameters (or simulated current operating parameters) of paver 18 to the target parameters and determine whether and to what extent they differ. Off-board computer 68 is configured to then update first graphical objects 86 on GUI 84. As shown in FIG. 4, the first graphical object 86 associated with the selected machine 12 (e.g., paver 18) is shown in GUI 88 (or a duplicate GUI generated during a simulation) to allow the supervisor to see the updated status score without having to return to GUI 84 (referring to FIG. 3), thereby allowing for a speedy adjustment process.; [0087]-[0088]; [0044]: That is, in some embodiments, control system 50 includes web-based features accessible to other electronic devices that are configured to convey information for monitoring and managing worksite 10.; [0110]: The message populated into command object may be indicative of a suggested procedure or course of action, a suggestion to contact other personnel, a recommended parameter setting (e.g., speed, separation distance, separation time, etc.), an alert (e.g., traffic alert, process parameter alert, etc.), or another type of message. Recommendation and suggestion messages may be generated by processor 67 or by another computational device associated with control system 50 and communicable thereby.)
causing at least one machine of the one or more machines to increase a paving rate associated with the paving project based at least in part on determining that the progress value is less than the threshold progress value. ([0024]:  Each machine control system 52 a, 52 b includes a plurality of devices configured to allow for manual or automatic control of certain machine operations and adjustments of certain operating parameters particular to paver 18 or compactor 20, respectively.  ; [0035]: Controller 82 a is configured to receive data inputs from each component of control system 52 a, process the data, and generate output signals based on the inputs and/or processed data. For example, controller 82 a is configured to receive inputs from control system 52 a and automatically generate machine commands, such as commands to adjust (e.g., increase or decrease) the groundspeed of paver 18, adjust the width, height, or slope of screed 34, adjust the travel direction of paver 18, and/or adjust a feed rate of paving material from hopper 32 to screed 34 (e.g., via the speed of the conveyor system). ; [0057]: In some embodiments, inputs received by graphical object 104 are used to cause off-board computer 68 to generate command signals communicable to paver 18 (i.e., machine control system 52 a) for automatically adjusting the actual groundspeed of paver 18. ; [0072]:  Graphical object 122 enables the supervisor to increase or decrease the groundspeed of compactor 20 to cause the number of impacts per foot and/or the temperature of surface 14 in front of compactor 20 to reach the respective target value.; [0074]:  In some embodiments, inputs received by graphical object 110 cause off-board computer 68 to generate command signals communicable compactor 20 (i.e., machine control system 52 b) for automatically adjusting the actual groundspeed of compactor 20.)
Marsolek fails to teach: 
generating, using one or more machine learning algorithms and based at least in part on the one or more parameters, target data for the paving project; (bold emphasis added) 
determining, using the one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual machines of the one or more machines, wherein the weighting factor represents a relative impact that the individual machines exhibit on an amount of the paving project that is complete; 
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual machines, progress data for the one or more machines representing the amount of the paving project that is complete; (bold emphasis added)
Clarke however, in analogous art of process performance analysis, teaches: 
generating, using one or more machine learning algorithms and based at least in part on the one or more parameters, target data for the paving project; (bold emphasis added) ( P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships.”; P. 14: “In one embodiment, the performance relationship may be established through establishing multiple neural network models that represent a relationship between the process characteristics and the performance characteristic(s), and then evaluating the models to determine which model best represents the actual relationship.”; P. 16: “In one embodiment, the system relationship that is established will indicate what the desired process characteristics are in order to achieve the desired performance characteristics.”; P. 10: “The system relationship will identify values for the process characteristics that obtain a balance of achieving the performance characteristics. Genetic algorithms may be used to develop this system relationship. The genetic algorithm enables the movement of process characteristic values within established ranges”)
determining, using the one or more machine learning algorithms and based at least in part on the sensor data, a weighting factor for individual machines of the one or more machines, wherein the weighting factor represents a relative impact that the individual machines exhibit on an amount of the paving project that is complete ( P. 9, para. 1: “In this manner, the process characteristics having more relevance ( e.g., a higher weighting value) may be identified. If the desired performance criteria is not achieved, then the values of the process characteristics deemed more relevant may be reviewed to determine if they were outside a desired range.”; P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships. For exemplary purposes, assume a relationship is established for each of the desired performance characteristics (e.g., fuel economy, vibration, temperature, emissions, etc.). Each relationship may identify the desired process characteristics relevant to a particular performance characteristic of the product. One process characteristic may be more relevant for a particular performance characteristic than another process characteristic.”; P. 13: “In this manner, the input interface 206 may receive inputs directly from the machine performing the activity”; P. 14: “In one embodiment, the performance relationship may be established through establishing multiple neural network models that represent a relationship between the process characteristics and the performance characteristic(s), and then evaluating the models to determine which model best represents the actual relationship.”, P. 12: “an input interface 206 configured to receive a plurality of process characteristics from one or more external devices 208;”; P. 16: “These process characteristics then may be used to recalibrate any machines performing the assembly... The machines associated with the process characteristics”)
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual machines, progress data for the one or more machines representing the amount of the paving project that is complete; (bold emphasis added) (Clarke: P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships. For exemplary purposes, assume a relationship is established for each of the desired performance characteristics (e.g., fuel economy, vibration, temperature, emissions, etc.). Each relationship may identify the desired process characteristics relevant to a particular performance characteristic of the product. One process characteristic may be more relevant for a particular performance characteristic than another process characteristic.”, P. 11: “Further analysis may then be performed to improve the identified process characteristics ( or the ability to achieve the identified characteristics) in light of their relevance to the overall system performance. In addition, the system relationship may be used to predict the performance of an assembled product based on the associated process characteristics.”; P. 8, para. 1: “In a third control block 110, the established performance relationship may be used to analyze a performance characteristic of a particular product based on the process characteristics associated with that product. For example, the established ( or selected) relationship may be used to predict the performance characteristic (e.g., fuel economy, or vibration characteristic etc.) of the product (e.g., engine), based on the particular values of the process characteristics associated with the product.; P. 3: “In one embodiment, a product may be any process or service having multiple subcomponents or subprocesses that form the process or service.; P. 16: “These process characteristics then may be used to recalibrate any machines performing the assembly... The machines associated with the process characteristics”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek’s system and method(s) for analyzing and managing paving project progress, as described above, to further include performing the progress analysis using a machine learning algorithm and determining weight factors for individual components and determining project progress values based on the weight factors using a ML algorithm in view of Clarke in order to accurately identify components that affect progress of the overall system and make appropriate modifications to relevant components to improve progress/performance (e.g. Clarke: P. 10, first para.: “The relationships may not have consistent values for the process characteristics. Therefore, a system relationship may be developed for the product that integrates the individual relationships. The system relationship will identify values for the process characteristics that obtain a balance of achieving the performance characteristics.”, P. 11, first para.: “In this manner, if the product performance does not meet  desired criteria, one or more of the process characteristics may be modified to improve the performance.”, P. 14-15: “The conclusions that may be drawn from this are that, if resources are limited, money may be spent on improving issues associated with the quality of the 5 common process characteristics, since they impact each performance characteristic, and thereby, may have the most impact in the overall achievement of performance objectives. In addition, when the performance of a particular product is being simulated, if the performance criteria are not met, process characteristics out of range may be identified and prioritized based on the relevance of the process characteristic.”) (see MPEP 2143 G).

Claim 16,
Marsolek/Clarke teaches all the limitations of parent claim 15 as described above. 
Marsolek further teaches: wherein the one or more parameters for the paving project include at least one of a size of a surface to be paved, a total weight of material to be paved, a start date for the paving project, or a completion date for the paving project. ([0050] As shown in the example of FIG. 4, graphical objects 90 of GUI 88 are indicative of the differences between operating and target parameters of or relating to paver 18. For example, graphical objects 90 include an asphalt temperature object 92, a paver groundspeed object 94, a paver production rate object 96, a plant production rate object 98, a total weight object 100 (i.e. of material deposited) and a total distance object 102 (i.e. distance paved). Such information may be used by a supervisor in determining how to coordinate operations of paver 18 and/or other machines 12 on worksite 10.) 

Claim 17,
Marsolek/Clarke teaches all the limitations of parent claim 15 as described above. 
Marsolek further teaches: wherein the target data includes at least one of a daily start time, a paving rate, a daily work duration, or a daily amount of material to be paved.  ([0055]: Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time.)

Claim 18,
Marsolek/Clarke teaches all the limitations of parent claim 15 as described above. 
Marsolek further teaches: the operations further comprising: 
based at least in part on determining that the progress value is less than the threshold progress value, determining, based at least in part on the progress data, a first machine of the one or more machines that is underperforming compared to the target data; (Fig. 3-5; [0048]: Each of graphical objects 86 is also be indicative of a status score of the indicated machine 12 or material production plant 30. The status score of each machine 12 or plant 30 is an indication of whether and/or to what extent one or more operating parameters of each machine 12 or plant 30 deviates from an expected or target value or threshold value…Graphical objects 86 indicate which of machines 12 and plant 30 require attention based on differentiating visual indicia, such as a color scheme (e.g., red, yellow, green), textures, hatching, symbols, numerals, etc.; [0052]; [0055]: GUI 88 enables the supervisor to understand the effects of changing the groundspeed of paver 18 on the paving operation by the resulting changes in other operational parameters displayed via GUI 88 (or its duplicate). For example, if paver 18 is running too slowly, it may be using material more slowly than plant 30 is producing it. Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time. GUI 88 also includes a graphical object 106 indicative of a total amount of material produced by plant 30 and a total amount of material available from plant 30 for the current day, the current job, or other allotment criterial. GUI 88 allows the operator to then be able to see how these production parameters respond to a change in paver groundspeed by using graphical object 104.; [0069] : To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc. In this way, supervisors can quickly determine whether any issue exists with regard to the number of impacts per foot being achieved by compactor 20.; [0077]: As off-board computer 68 receives updated operating parameters from machines 12 and plant 30, as well as after any time the supervisor makes an adjustment to the groundspeed or other parameter of compactor 20, off-board computer 68 reevaluates the status score of compactor 20. That is, off-board computer 68 compares the current operating parameters (or simulated current operating parameters) of compactor 20 to the target parameters and determines whether and to what extent they differ. Off-board computer 68 then updates first graphical objects 86 on GUI 84 to reflect any changes. As shown in FIG. 4, the first graphical object 86 associated with the selected machine 12 (e.g., compactor 20) are shown in GUI 108 to allow the supervisor to see the updated status score without having to return to GUI 84 (referring to FIG. 3), thereby allowing for a speedy adjustment process) 
generating one or more recommendations to meet the target data for the first machine, wherein the notification includes the one or more recommendations, the one or more recommendations including at least one recommendation associated with an individual machine... (Fig. 10; [0110] In some embodiments, GUI 150 includes a recommendation object 202, such as a “help button” or similar type of selectable graphical object. Upon selection of recommendation object 202, processor 67 generates command object 200 and populates command object 200 with a message. The message populated into command object may be indicative of a suggested procedure or course of action, a suggestion to contact other personnel, a recommended parameter setting (e.g., speed, separation distance, separation time, etc.), an alert (e.g., traffic alert, process parameter alert, etc.), or another type of message. Recommendation and suggestion messages may be generated by processor 67 or by another computational device associated with control system 50 and communicable thereby. For example, in some embodiments, a computational device within control system 50 is configured to analyze process parameters from machines 12 and plant 30, a traffic analysis system, and or other data sources, and determine (e.g., based on an algorithm or computational program) process recommendations to optimize the paving process. Such recommendations may include suggestions to slow down, speed up, wait at a plant, wait at a worksite, proceed in a certain amount of time (e.g., 1 minute, 5 minutes, 30 minutes, etc.), in order to ensure proper spacing between transport vehicles.; [0111] :A supervisor may instruct certain transport vehicles to pursue certain travel routes, wait for certain periods of time, utilize speed ranges within legal parameters, and or follow other commands to ensure a desired flow of material into the worksite at a proper temperature for use by the paver. Such determinations may be made by personnel or by a computer and communicated to process management tool 65 and displayed via command object 200 in response to being sent by the originating personnel or computer or upon selection of recommendation object 202 by the user (e.g., via input device(s) 64c). Command object 200 and recommendation object 202 enable users to receive and request command, tips, hints, or recommendations for controlling or directing control of transport vehicles 154 to ensure proper spacing among transport vehicles and a steady flow of material to worksite 10.)
Marsolek fails to clearly teach: 
…the one or more recommendations including at least one recommendation associated with an individual machine having a highest weighting factor.(bold emphasis added) 
Clarke however further teaches: 
…the one or more recommendations including at least one recommendation associated with an individual machine having a highest weighting factor.(bold emphasis added) (P. 10, first para.: “In this manner, the process characteristics having more relevance ( e.g., a higher weighting value) may be identified. If the desired performance criteria is not achieved, then the values of the process characteristics deemed more relevant may be reviewed to determine if they were outside a desired range. If the values of the process characteristics were outside the desired range, then the process characteristic may be modified.”; P. 11: “Further analysis may then be performed to improve the identified process characteristics ( or the ability to achieve the identified characteristics) in light of their relevance to the overall system performance. In addition, the system relationship may be used to predict the performance of an assembled product based on the associated process characteristics. In this manner, if the product performance does not meet desired criteria, one or more of the process characteristics may be modified to improve the performance.”; P. 15: “The conclusions that may be drawn from this are that, if resources are limited, money may be spent on improving issues associated with the quality of the 5 common process characteristics, since they impact each performance characteristic, and thereby, may have the most impact in the overall achievement of performance objectives.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek’s system and method(s) for analyzing and managing paving project progress, as described above, to further include making recommendation(s) associated with an individual machine having a highest weighting factor in view of Clarke in order to accurately identify components that affect progress of the overall system and make appropriate modifications to relevant components to improve progress/performance (e.g. Clarke: P. 10, first para.: “The relationships may not have consistent values for the process characteristics. Therefore, a system relationship may be developed for the product that integrates the individual relationships. The system relationship will identify values for the process characteristics that obtain a balance of achieving the performance characteristics.”, P. 11, first para.: “In this manner, if the product performance does not meet  desired criteria, one or more of the process characteristics may be modified to improve the performance.”, P. 14-15: “The conclusions that may be drawn from this are that, if resources are limited, money may be spent on improving issues associated with the quality of the 5 common process characteristics, since they impact each performance characteristic, and thereby, may have the most impact in the overall achievement of performance objectives. In addition, when the performance of a particular product is being simulated, if the performance criteria are not met, process characteristics out of range may be identified and prioritized based on the relevance of the process characteristic.”) (see MPEP 2143 G).

Claim 22,
Marsolek/Clarke teach all the elements of parent claim 1 as described above.
Marsolek further teaches: wherein the at least one component operates autonomously or semi-autonomously, and the controller is communicatively coupled to the at least one component to control operation of the at least one component. (Marsolek: [0024]:  Each machine control system 52 a, 52 b includes a plurality of devices configured to allow for manual or automatic control of certain machine operations and adjustments of certain operating parameters particular to paver 18 or compactor 20, respectively.  ; [0035]: Controller 82 a is configured to receive data inputs from each component of control system 52 a, process the data, and generate output signals based on the inputs and/or processed data. For example, controller 82 a is configured to receive inputs from control system 52 a and automatically generate machine commands, such as commands to adjust (e.g., increase or decrease) the groundspeed of paver 18, adjust the width, height, or slope of screed 34, adjust the travel direction of paver 18, and/or adjust a feed rate of paving material from hopper 32 to screed 34 (e.g., via the speed of the conveyor system). ; [0057]: In some embodiments, inputs received by graphical object 104 are used to cause off-board computer 68 to generate command signals communicable to paver 18 (i.e., machine control system 52 a) for automatically adjusting the actual groundspeed of paver 18. ; [0072]:  Graphical object 122 enables the supervisor to increase or decrease the groundspeed of compactor 20 to cause the number of impacts per foot and/or the temperature of surface 14 in front of compactor 20 to reach the respective target value.; [0074]:  In some embodiments, inputs received by graphical object 110 cause off-board computer 68 to generate command signals communicable compactor 20 (i.e., machine control system 52 b) for automatically adjusting the actual groundspeed of compactor 20.)  
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke, as applied to parent claims 1 and 15 above, in further view of
Wheatley et al. US 20210348490 A1 (hereinafter “Wheatley”).
Claim 4,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above. 
Marsolek/Clarke fails to teach: further comprising determining a start time for the work period, wherein determining the threshold progress value is based at least in part on the start time for the work period.  
Wheatley however, in analogous art of operations management and analysis, further teaches:  further comprising determining a start time for the work period, wherein determining the threshold progress value is based at least in part on the start time for the work period.  ( [0232] As mentioned, trends may be rendered, for example, consider the GUI 1600 of FIG. 16 and the GUI 1800 of FIG. 18. As an example, a trend that starts with a baseline count at the start of the shift can give the user a baseline to work against, and indicate in a readily understood visualization if the number of issues is decreasing or increasing as the user or team works to address tasks and mitigate problems.; [0233] As an example, a GUI can provide for attributes/characteristics of a short-term trend, where one or more of: the performance trends may reset at the start of the user/team shift; the performance trend may be bound to the total number of issues, or a filtered list of issues (e.g. total count of particular issues); and the performance trend may be bound to a specific user or team (e.g. issues assigned to user John Doe). As an example, consider attributes/characteristics of the long-term trend, where one or more of: the trend may indicate a macro view of how well that particular user or shift is performing over a longer period of time (e.g., n shifts); a positive indicator (direction, color, etc.) can indicate that the user or group addressed more problems than were generated for the observation duration (e.g., shift); a mildly negative indicator can indicate that the user or group addressed slightly fewer problems than were generated for the observation period; a strongly negative indicator can indicate that the user or group addressed considerably fewer problems than were generated for the observation period; and a long-term trend view may include benchmark lines such as the a PI or objective and/or a peer benchmark.; )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke’s method for determining project progress and generating an alert or recommendation based on comparing project progress to a threshold, as described above, to include determining the threshold value based on the start time of the work period in view of Wheatley in order to provide improved analysis and visualization of operations data including efficient, adaptable data comparisons and visualizations (Wheatley: [0141]: which can allow clean, efficient comparisons of results generated from data from different clients, fields, and equipment; handle datasets, supporting efficient visualization including panning, and zooming of results and input time series data together; [0232]: and indicate in a readily understood visualization if the number of issues is decreasing or increasing as the user or team works to address tasks and mitigate problems.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke, including determining that project progress is less than a threshold/target for a work period, e.g. a current day, as described above, with the performance trend analysis and baseline comparisons based on the start of a shift taught by Wheatley in the same field of operations/project monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek ([0021]:  which may include goals and/or limitations on amounts of asphalt produced over a period of time (e.g., per day) or for use on a particular jobsite (e.g., worksite 10).; [0055]) describing comparing current values against target values for a work period and having a production plan with goals for a specified period of time and [0083] describing based on an amount of time available for completing the operation determining whether the production rate is above, at, or below a production rate needed and Wheatley (Abstract; [0242]; [0195]-[0196]; [0122]; [0209]) describing monitoring operations and asset performance based on sensor data and generating alarms or recommendations based on sensor/performance data, the results of the combination were predictable (MPEP 2143 A).

Claim 20,
Marsolek/Clarke teaches all the limitations of parent claim 15 as described above.
Marsolek further teaches: wherein the notification includes project level progress data, daily progress data,...(Fig. 4; [0055]: Depending on how long paver 18 was using less material than plant 30 was producing it, paver 18 may have fallen behind on the amount of material it is supposed to deposit for a given period of time, such as for the current day. GUI 88 allows the supervisor to compare the total amount of material deposited or the total distance traveled by paver 18 to a target amount or target distance for the current day, as provided by total weight object 100 and total distance object 102, to decide whether or not to increase the ground speed of paver 18 so the production rate of paver 18 is greater than the production rate of plant 30 in order to make up for lost time. GUI 88 also includes a graphical object 106 indicative of a total amount of material produced by plant 30 and a total amount of material available from plant 30 for the current day, the current job, or other allotment criterial.)
Marsolek/Clarke fail to teach however Wheatley, in analogous art of operations management and analysis, further teaches: wherein the notification includes project level progress data, daily progress data, and crew level progress data. ([0233] As an example, a GUI can provide for attributes/characteristics of a short-term trend, where one or more of: the performance trends may reset at the start of the user/team shift; the performance trend may be bound to the total number of issues, or a filtered list of issues (e.g. total count of particular issues); and the performance trend may be bound to a specific user or team (e.g. issues assigned to user John Doe). As an example, consider attributes/characteristics of the long-term trend, where one or more of: the trend may indicate a macro view of how well that particular user or shift is performing over a longer period of time (e.g., n shifts); a positive indicator (direction, color, etc.) can indicate that the user or group addressed more problems than were generated for the observation duration (e.g., shift); a mildly negative indicator can indicate that the user or group addressed slightly fewer problems than were generated for the observation period; a strongly negative indicator can indicate that the user or group addressed considerably fewer problems than were generated for the observation period; and a long-term trend view may include benchmark lines such as the a PI or objective and/or a peer benchmark.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke’s method for providing project progress notifications/data, as described above, to include notifying of crew level progress data in view of Wheatley in order to provide improved analysis and visualization of operations data including efficient, adaptable data comparisons and visualizations (Wheatley: [0141]: which can allow clean, efficient comparisons of results generated from data from different clients, fields, and equipment; handle datasets, supporting efficient visualization including panning, and zooming of results and input time series data together; [0232]: and indicate in a readily understood visualization if the number of issues is decreasing or increasing as the user or team works to address tasks and mitigate problems.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke, including providing notification/visualization of project and daily progress data, as described above, with the performance trend analysis and baseline comparisons at various levels of granularity, e.g. by user or group, taught by Wheatley in the same field of operations/project monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek (at least Fig. 3-4; [0082] Referring again to FIG. 3, when the supervisor selects a first graphical objet 86 associated with plant 30, off-board computer 68 generates another GUI corresponding to plant 30.; [0055]) describing GUIs that allow the user to view all machines and drill-down to individual machine data and providing comparisons for a specified period of time and Wheatley (Abstract; [0242]; [0195]-[0196]; [0122]; [0209]) describing monitoring operations and asset performance based on sensor data and generating alarms or recommendations based on sensor/performance data, the results of the combination were predictable (MPEP 2143 A).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke, as applied to parent claim 1 above, in view of 
McKenzie US 20190057354 A1 (hereinafter “McKenzie”).
Claim 6,
Marsolek/Clarke teaches all the limitations of parent claim 1 as described above. 
Marsolek/Clarke fails to clearly describe: wherein determining the progress value for the time period includes determining a completion percentage representing an amount of material paved for the work period. 
Although Marsolek clearly describes determining the difference between operating and target parameters, e.g. production rate including amount of material deposited/paved, to determine a status score (at least: [0048]; [0050]; [0064] [0083]), Marsolek fails to clearly describe determining these values as a “completion percentage” 
McKenzie however, in analogous art of construction project monitoring and management, clearly teaches: wherein determining the progress value for the time period includes determining a completion percentage representing an amount of material paved for the work period. (bold emphasis added) ([0031]: The graphic then updates to depict progress in which reflects actual progress in the real construction. For example, at 20 percent actual project completion, the Egyptian pyramid scene would appear only 20 percent constructed. At 80 percent actual project completion, the Egyptian pyramid scene would appear 80 percent constructed.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke’s method for determining project progress based on comparisons to a threshold/target, as described above, to include determining project progress values, e.g. production or paving rates/amounts, as completion percentage(s) in view of McKenzie in order to make it quick and easy to discern project progress and enable adjustments to be made to ensure productivity and progress are within a plan (McKenzie: [0030] The WP progress tab serves as a progress and performance dashboard to provided immediate feedback to the frontline supervisor about the status of the work package. The WP progress page has a graphical interface featuring a dynamic user interface graphic, a planned progress graphic display, an actual progress graphic display and a productivity index display. These displays enable the frontline supervisor to immediately discern whether the work package is being performed according to schedule and productively. The data supporting these displays arises from the data inputted by the frontline supervisor into the frontline system during construction as well as the data inputted during the work package planning to provide feedback to the frontline supervisor. This real time comparison of planned versus actual provides much needed feedback to the frontline supervisor to enable him or her to make adjustments in the field to ensure that productivity and progress are within plan and ultimately on budget.; Abstract: Disclosed is a system designed to improve construction crew safety, quality, productivity, planning effectiveness and scheduling reliability…The frontline system simplifies the reporting typically required by a frontline supervisor and encourages compliance with an interesting, easy to use interface. ) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke with the teachings of McKenzie, as described above, in the same field of operations/project monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek describes determining the difference between operating and target parameters, including production rate and amount of material deposited/paved, to determine progress/ status scores and displaying values using various types of qualitative indicia (at least: [0048]: “ Graphical objects 86 indicate which of machines 12 and plant 30 require attention based on differentiating visual indicia, such as a color scheme (e.g., red, yellow, green), textures, hatching, symbols, numerals, etc. It is understood that other types of indicia may be used.”; [0050];  [0083]; [0064]: it is understood that although the status score has been explained above with respect to the stop time of paver 18 and GUI 88, status scores may be affected by other parameters (e.g., groundspeed, production rate, fuel level, water level, etc.) or differences between them.; [0033]: including operating parameters of paver 18 (e.g., groundspeed, asphalt temperature, amount of material deposited, mass flow rate, etc.; [0112]: Additionally, because control system 50 provides for the generation of GUIs that include qualitative indicia of operational aspects, supervisors are able to quickly and easily identify and understand situations needing corrective action as they are occurring, thereby allowing for the possibility of a fast and accurate on-the-spot assessment and resolution.), the results of the combination were predictable (MPEP 2143 A).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke/Wheatley, as applied to parent claim 4 above, in further view of 
McKenzie US 20190057354 A1 (hereinafter “McKenzie”).
Claim 7,
Marsolek/Clarke/Wheatley teach all the limitations of parent claim 4 as described above.
Marsolek/Clarke/Wheatley fails to clearly teach: wherein determining the start time includes receiving, from a user, a planned start time for the work period.  
McKenzie however, in analogous art of construction project monitoring and management, clearly teaches: wherein determining the start time includes receiving, from a user, a planned start time for the work period. ([0022] The work package setup process includes the linking of the newly created work package to the company WBS previously created during setup and configuration. Work package setup also includes the inputting of the planned work package start date and planned work package end date.; [0030]: The WP progress page has a graphical interface featuring a dynamic user interface graphic, a planned progress graphic display, an actual progress graphic display and a productivity index display. These displays enable the frontline supervisor to immediately discern whether the work package is being performed according to schedule and productively. The data supporting these displays arises from the data inputted by the frontline supervisor into the frontline system during construction as well as the data inputted during the work package planning to provide feedback to the frontline supervisor. This real time comparison of planned versus actual provides much needed feedback to the frontline supervisor to enable him or her to make adjustments in the field to ensure that productivity and progress are within plan and ultimately on budget.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke/Wheatley’s method for determining project progress based on comparisons to a threshold/target that’s based on a start time, as described above, to include the target /threshold being based on receiving a planned start time from a user in view of McKenzie in order to make it quick and easy to discern project progress and enable adjustments to be made to ensure productivity and progress are within a plan (McKenzie: [0030] The WP progress tab serves as a progress and performance dashboard to provided immediate feedback to the frontline supervisor about the status of the work package. The WP progress page has a graphical interface featuring a dynamic user interface graphic, a planned progress graphic display, an actual progress graphic display and a productivity index display. These displays enable the frontline supervisor to immediately discern whether the work package is being performed according to schedule and productively. The data supporting these displays arises from the data inputted by the frontline supervisor into the frontline system during construction as well as the data inputted during the work package planning to provide feedback to the frontline supervisor. This real time comparison of planned versus actual provides much needed feedback to the frontline supervisor to enable him or her to make adjustments in the field to ensure that productivity and progress are within plan and ultimately on budget.; Abstract: Disclosed is a system designed to improve construction crew safety, quality, productivity, planning effectiveness and scheduling reliability…The frontline system simplifies the reporting typically required by a frontline supervisor and encourages compliance with an interesting, easy to use interface. ) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke/Wheatley with the teachings of McKenzie, as described above, in the same field of operations/project monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek ([0021]:  which may include goals and/or limitations on amounts of asphalt produced over a period of time (e.g., per day) or for use on a particular jobsite (e.g., worksite 10).; [0055]) describing comparing current values against target values for a work period and having a production plan with goals for a specified period of time, GUI for receiving user input (Abstract; [0027]; [0057]), and [0083] describing receiving time values entered by a user and Wheatley [0232]-[0233] describing the performance /trend analysis being based on the start time of a shift, the results of the combination were predictable (MPEP 2143 A).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke/Wheatley, as applied to parent claim 4 above, in further view of 
Minich US 20120288328 A1 (hereinafter “Minich”).
Claim 8,
Marsolek/Clarke/Wheatley teach all the limitations of parent claim 4 as described above. 
Marsolek/Clarke/Wheatley fails to teach: wherein determining the start time includes receiving, from a paving material plant, a ticket indicating a time when a first haul truck was loaded with paving material.  
Minich however, in analogous art of paving machine monitoring and management, teaches: wherein determining the start time includes receiving, from a paving material plant, a ticket indicating a time when a first haul truck was loaded with paving material. ([0105]-[0106] Trucking logistics and cost control is advantageously provided. Automatically generating an actual `released empty` time value indicating when each load was completely discharged at the paver provides positive control to trucking logistics. The system can identify and quantify individual trip leg travel time efficiency compared to a preset target value. This in turn promotes efficiency in the process by automatically providing `time docking` values for each load and accumulated for each truck. It can identify process inefficiencies such as incorrect number of trucks for paving rate, and/or out of balance shipping and job paving production rates. A job unique `one way` travel time value enables complete and immediate performance data based on actual trucking activity for a truck shift.; [0059] Data and information gathered at asphalt plant 504 and optionally transmitted to central server(s) 502 include (all optionally date, time and job referenced): identification information such as individual truck, job, customer, date, accounting data, shipping location; load information such as tare weight of each load and/or accumulating weight of mix sent; load number, scale time (same as truck starting time, i.e. time of truck departure from the plant), material type; and one way travel time of each of the trucks.; [0094]: The integrated trucking logistics process involves activity at the asphalt production plant and also incorporates timing aspects such as the timing of delivery of material to the paver, and timing of consumption of the delivered material at the paver.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke/Wheatley’s system and methods, as described above, to include determining the start time includes receiving, from a paving material plant, a ticket indicating a time when a first haul truck was loaded with paving material in view of Minich in order to incorporate logistics and timing data for improved monitoring and efficiency calculations as well as improved management and efficiency of paving operations: (Minich: [0105]-[0106]: The system can identify and quantify individual trip leg travel time efficiency compared to a preset target value. This in turn promotes efficiency in the process by automatically providing `time docking` values for each load and accumulated for each truck. It can identify process inefficiencies such as incorrect number of trucks for paving rate, and/or out of balance shipping and job paving production rates. A job unique `one way` travel time value enables complete and immediate performance data based on actual trucking activity for a truck shift.; [0094]: The integrated trucking logistics process involves activity at the asphalt production plant and also incorporates timing aspects such as the timing of delivery of material to the paver, and timing of consumption of the delivered material at the paver. More specifically, the process accurately correlates the accumulating weight of the delivered mix passing through the paver to the individual weight tickets produced at the asphalt plant (accumulated weight of each load). This facilitates accurate identification and timing of the unloading and `released empty` witness point (termination) of each load at the paver. This termination completes a logic process that when integrated with the timing at the load out scale, accurately and in real time identifies the location of each truck at witness points in the delivery/return cycle. This information can then be processed to provide real time information to various entities, such as the foreman and/or the plant operator as to status of trucks in route to/from the paving site. Information such as the quantity of mix in transit and the estimated time of arrival of each truck, as well as other important management metrics, are tracked to facilitate precise control of paving speed, plant production rate, and material delivery operations.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke/Wheatley with the teachings of Minich as described above in the same field of operations monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Minich describing providing truck/machine and plant monitoring and data communications including location and timing data (at least: Fig. 2, Fig. 7-9), the results of the combination were predictable (MPEP 2143 A).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke, as applied to parent claim 15 above, in view of 
Wheatley et al. US 20210348490 A1 (hereinafter “Wheatley”), in further view of
Minich US 20120288328 A1 (hereinafter “Minich”).
Claim 19,
Marsolek/Clarke teach all the limitations of parent claim 15 as described above. 
Marsolek/Clarke fails to teach: the operations further comprising: receiving, from a paving material plant or one or more haul trucks, load data indicating a start time for a work day, wherein the target data is generated based at least in part on the start time.  
Wheatley however, in analogous art of operations management and analysis, further teaches: the operations further comprising: …wherein the target data is generated based at least in part on the start time.   ( [0232] As mentioned, trends may be rendered, for example, consider the GUI 1600 of FIG. 16 and the GUI 1800 of FIG. 18. As an example, a trend that starts with a baseline count at the start of the shift can give the user a baseline to work against, and indicate in a readily understood visualization if the number of issues is decreasing or increasing as the user or team works to address tasks and mitigate problems.; [0233] As an example, a GUI can provide for attributes/characteristics of a short-term trend, where one or more of: the performance trends may reset at the start of the user/team shift; the performance trend may be bound to the total number of issues, or a filtered list of issues (e.g. total count of particular issues); and the performance trend may be bound to a specific user or team (e.g. issues assigned to user John Doe). As an example, consider attributes/characteristics of the long-term trend, where one or more of: the trend may indicate a macro view of how well that particular user or shift is performing over a longer period of time (e.g., n shifts); a positive indicator (direction, color, etc.) can indicate that the user or group addressed more problems than were generated for the observation duration (e.g., shift); a mildly negative indicator can indicate that the user or group addressed slightly fewer problems than were generated for the observation period; a strongly negative indicator can indicate that the user or group addressed considerably fewer problems than were generated for the observation period; and a long-term trend view may include benchmark lines such as the a PI or objective and/or a peer benchmark.; )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke/’s method for determining project progress and generating an alert or recommendation based on comparing project progress to a threshold, as described above, to include the target data is generated based on the start time of the work period in view of Wheatley in order to provide improved analysis and visualization of operations data including efficient, adaptable data comparisons and visualizations (Wheatley: [0141]: which can allow clean, efficient comparisons of results generated from data from different clients, fields, and equipment; handle datasets, supporting efficient visualization including panning, and zooming of results and input time series data together; [0232]: and indicate in a readily understood visualization if the number of issues is decreasing or increasing as the user or team works to address tasks and mitigate problems.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke, including determining that project progress is less than a threshold/target for a work period, e.g. a current day, as described above, with the performance trend analysis and baseline comparisons based on the start of a shift taught by Wheatley in the same field of operations/project monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek ([0021]:  which may include goals and/or limitations on amounts of asphalt produced over a period of time (e.g., per day) or for use on a particular jobsite (e.g., worksite 10).; [0055]) describing comparing current values against target values for a work period and having a production plan with goals for a specified period of time and [0083] describing based on an amount of time available for completing the operation determining whether the production rate is above, at, or below a production rate needed and Wheatley (Abstract; [0242]; [0195]-[0196]; [0122]; [0209]) describing monitoring operations and asset performance based on sensor data and generating alarms or recommendations based on sensor/performance data, the results of the combination were predictable (MPEP 2143 A).

Wheatley fails to teach: the operations further comprising: receiving, from a paving material plant or one or more haul trucks, load data indicating a start time for a work day…

Minich however, in analogous art of paving machine monitoring and management, teaches: the operations further comprising: receiving, from a paving material plant or one or more haul trucks, load data indicating a start time for a work day… ([0105]-[0106] Trucking logistics and cost control is advantageously provided. Automatically generating an actual `released empty` time value indicating when each load was completely discharged at the paver provides positive control to trucking logistics. The system can identify and quantify individual trip leg travel time efficiency compared to a preset target value. This in turn promotes efficiency in the process by automatically providing `time docking` values for each load and accumulated for each truck. It can identify process inefficiencies such as incorrect number of trucks for paving rate, and/or out of balance shipping and job paving production rates. A job unique `one way` travel time value enables complete and immediate performance data based on actual trucking activity for a truck shift.; [0059] Data and information gathered at asphalt plant 504 and optionally transmitted to central server(s) 502 include (all optionally date, time and job referenced): identification information such as individual truck, job, customer, date, accounting data, shipping location; load information such as tare weight of each load and/or accumulating weight of mix sent; load number, scale time (same as truck starting time, i.e. time of truck departure from the plant), material type; and one way travel time of each of the trucks.; [0094]: The integrated trucking logistics process involves activity at the asphalt production plant and also incorporates timing aspects such as the timing of delivery of material to the paver, and timing of consumption of the delivered material at the paver.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke/Wheatley’s system and methods, as described above, to include receiving load data indicating the start time in view of Minich in order to incorporate logistics and timing data for improved monitoring and efficiency calculations as well as improved management and efficiency of paving operations: (Minich: [0105]-[0106]: The system can identify and quantify individual trip leg travel time efficiency compared to a preset target value. This in turn promotes efficiency in the process by automatically providing `time docking` values for each load and accumulated for each truck. It can identify process inefficiencies such as incorrect number of trucks for paving rate, and/or out of balance shipping and job paving production rates. A job unique `one way` travel time value enables complete and immediate performance data based on actual trucking activity for a truck shift.; [0094]: The integrated trucking logistics process involves activity at the asphalt production plant and also incorporates timing aspects such as the timing of delivery of material to the paver, and timing of consumption of the delivered material at the paver. More specifically, the process accurately correlates the accumulating weight of the delivered mix passing through the paver to the individual weight tickets produced at the asphalt plant (accumulated weight of each load). This facilitates accurate identification and timing of the unloading and `released empty` witness point (termination) of each load at the paver. This termination completes a logic process that when integrated with the timing at the load out scale, accurately and in real time identifies the location of each truck at witness points in the delivery/return cycle. This information can then be processed to provide real time information to various entities, such as the foreman and/or the plant operator as to status of trucks in route to/from the paving site. Information such as the quantity of mix in transit and the estimated time of arrival of each truck, as well as other important management metrics, are tracked to facilitate precise control of paving speed, plant production rate, and material delivery operations.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Marsolek/Clarke/Wheatley with the teachings of Minich as described above in the same field of operations monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Minich describing providing truck/machine and plant monitoring and data communications including location and timing data (at least: Fig. 2, Fig. 7-9), the results of the combination were predictable (MPEP 2143 A).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Marsolek/Clarke, as applied to parent claim 1 above, in further view of 
Hunsaker et al. US 20180374009 A1 (hereinafter “Hunsaker”). 
Claim 21,
Marsolek/Clarke teach all the elements of parent claim 1 as described above. 
Marsolek further teaches: further comprising: 
generating a graphical user interface on a display of the electronic device associated with the user; (Fig. 5; [0069]: To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc.;)
displaying a progress bar on the graphical user interface, the progress bar indicative of the progress value; (Fig. 5; [0069]: To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc.;)
determining, using the one or more … algorithms… a projected progress value representing projected progress of the one or more components of the paving project; ([0057]: In other embodiments, off-board computer 68 is configured to enter a simulation mode or generate a simulation interface, as mentioned above, that is configured to reproduce GUI 88 using a simulation model or algorithm configured to predict and display how the change in groundspeed of paver 18 commanded by the supervisor will affect the paving operation. ; [0077]: That is, off-board computer 68 compares the current operating parameters (or simulated current operating parameters) of compactor 20 to the target parameters and determines whether and to what extent they differ. Off-board computer 68 then updates first graphical objects 86 on GUI 84 to reflect any changes.)
displaying a projected progress bar on the graphical user interface …, the projected progress bar indicative of the projected progress value.  (Fig. 5; [0054]:  In some embodiments, adjustments to the groundspeed of paver 18 made via graphical object 104 initiate a simulation mode, which includes the generation of an additional graphical user interface for displaying simulation parameters and results. The additional graphical user interface is a GUI, such as a duplication of GUI 88 that contains updated or regenerated graphical objects that show any changes to the operating parameters displayed in GUI 88 that may be affected by changing the groundspeed of paver 18. ; [0069]: To help supervisors understand when the ultimate goal of imparting the target number of impacts per foot on work surface 14 is or is not being achieved, off-board computer generates impacts object 114 to indicate the direction (e.g., higher or lower) and extent to which the current number of impacts per foot is different than the target number of impacts per foot. Impacts object 114 includes qualitative indicia, such as a dial with colored areas, bars, flashing lights, color schemes, etc.; [0077]: That is, off-board computer 68 compares the current operating parameters (or simulated current operating parameters) of compactor 20 to the target parameters and determines whether and to what extent they differ. Off-board computer 68 then updates first graphical objects 86 on GUI 84 to reflect any changes; [0074]: After the supervisor adjusts the groundspeed of compactor 20 using graphical object 122, off-board computer 68 updates (i.e., regenerates) GUI 108 or some of graphical objects 110 to reflect the difference on any operating parameter that the supervisor's actions may have)
Marsolek fails to teach: 
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a projected progress value representing projected progress of the one or more components of the paving project; (bold emphasis added)
displaying a projected progress bar on the graphical user interface and adjacent the progress bar, the projected progress bar indicative of the projected progress value. (bold emphasis added)
Although Marsolek describes displaying updated progress bars based on simulated/predicted progress values, e.g. para. 54, 77, Marsolek fails to describe displaying the progress bars adjacent to each other
Clarke however further teaches: 
determining, using the one or more machine learning algorithms and based at least in part on the weighting factor for the individual components, a projected progress value representing projected progress of the one or more components of the paving project; (P. 9, last para.: “Analysis techniques such as genetic algorithms may be used to establish the system relationship based upon the individual performance relationships. For exemplary purposes, assume a relationship is established for each of the desired performance characteristics (e.g., fuel economy, vibration, temperature, emissions, etc.). Each relationship may identify the desired process characteristics relevant to a particular performance characteristic of the product. One process characteristic may be more relevant for a particular performance characteristic than another process characteristic.”, P. 11: “Further analysis may then be performed to improve the identified process characteristics ( or the ability to achieve the identified characteristics) in light of their relevance to the overall system performance. In addition, the system relationship may be used to predict the performance of an assembled product based on the associated process characteristics.”; P. 8, para. 1: “In a third control block 110, the established performance relationship may be used to analyze a performance characteristic of a particular product based on the process characteristics associated with that product. For example, the established ( or selected) relationship may be used to predict the performance characteristic (e.g., fuel economy, or vibration characteristic etc.) of the product (e.g., engine), based on the particular values of the process characteristics associated with the product.; P. 3: “In one embodiment, a product may be any process or service having multiple subcomponents or subprocesses that form the process or service.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek’s system and method(s) for analyzing and managing paving project progress, as described above, to further include performing the project progress analysis including projected progress determination using a machine learning algorithm and determining weight factors for individual components and determining project progress values based on the weight factors using the ML algorithm in view of Clarke in order to accurately identify components that affect progress of the overall system and make appropriate modifications to relevant components to improve progress/performance (e.g. Clarke: P. 10, first para.: “The relationships may not have consistent values for the process characteristics. Therefore, a system relationship may be developed for the product that integrates the individual relationships. The system relationship will identify values for the process characteristics that obtain a balance of achieving the performance characteristics.”, P. 11, first para.: “In this manner, if the product performance does not meet  desired criteria, one or more of the process characteristics may be modified to improve the performance.”, P. 14-15: “The conclusions that may be drawn from this are that, if resources are limited, money may be spent on improving issues associated with the quality of the 5 common process characteristics, since they impact each performance characteristic, and thereby, may have the most impact in the overall achievement of performance objectives. In addition, when the performance of a particular product is being simulated, if the performance criteria are not met, process characteristics out of range may be identified and prioritized based on the relevance of the process characteristic.”) (see MPEP 2143 G).

Clarke fails to teach: 
displaying a projected progress bar on the graphical user interface and adjacent the progress bar, the projected progress bar indicative of the projected progress value. (bold emphasis added)
Hunsaker however, in analogous art of project analysis and management, clearly teaches: 
displaying a projected progress bar on the graphical user interface and adjacent the progress bar, the projected progress bar indicative of the projected progress value. (bold emphasis added) (Fig. 12;  [0055]-[0056] FIG. 12 illustrates an exemplary graphical display that integrates this information in the form of a donut graph. The graphical display allows the user to visualize equipment utilization (“actual utilization”) as a proportion of the work period (“actual work period”) and compare the actual results to planned results (“planned work period” and “planned utilization”)….In the illustrated display, the planned work period (outer bar) has been selected as 10 hours per day, and the actual work period (inner bar) met the 10 hour plan.) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Marsolek/Clarke’s system and method(s) for analyzing and managing paving project progress, as described above, to include displaying progress and projected progress bars adjacent on a graphical user interface in view of Hunsaker in order to more quickly, easily, and accurately visualize progress data and manage project operations (Hunsaker: [0002]; [0016]: Embodiments described herein provide farm managers or other users with the ability to monitor the progress of an ongoing agricultural operation in real time, without requiring the user to travel to multiple work sites for visual inspection…Embodiments described herein may therefore be utilized to increase the productivity and/or efficiency of monitoring and managing agricultural operations.;  [0036]:  The real-time analytics module 127 may then determine progress based on received vehicle path information. The progress at a particular time may be compared to the original estimates.; [0099]: to enable accurate and useful rendering of agricultural operation progress in one or more user interfaces. Embodiments described herein may therefore be utilized to provide real-world tangible effects of increased agricultural productivity and/or efficiency.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the elements taught by Marsolek/Clarke with the operation progress visualizations taught by Hunsaker in the same field of project analysis and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marsolek ( Fig. 4-5 , para. 54, 69, 74, 77) describing displaying project data visualizations including updated progress bars based on simulated/predicted progress values and Hunsaker [0053]: allowing for manipulation and estimation of parameters that impact progress, the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US7499842B2 describing training a neural network model for generating machine parameters based on sensor inputs in a control system; US20110148856A1 describing a parameter visualization system with an AI simulation system for assessing worksite parameters ; US 20190377602 A1 describing a project completion and schedule prediction based on task impact predictions estimated using a neural network model; D. J. Harmelink and M. A. Bernal, "Simulating haul durations for linear scheduling," 1998 Winter Simulation Conference. Proceedings (Cat. No.98CH36274), 1998, pp. 1607-1613 vol.2, doi: 10.1109/WSC.1998.746036: describing simulating haul durations for linear scheduling in paving projects


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. Spec: [0054]: At 518, the system controller 122 may generate a notification (or an alarm) indicating that the progress value is less than a threshold progress value. The notification may include text, audio, video, etc. indicating that the progress value is less than the threshold progress value.; and https://www.merriam-webster.com/dictionary/alarm: "alarm : a signal (such as a loud noise or flashing light) that warns or alerts”
        2 E.g. Applicant’s Spec: [0035]: In some examples, the paving system 100 may generate the target data based in part on the one or more parameters. For example, a user may input a total amount of paving material 108 to be paved to complete a paving project and a target completion date. From such information, the system controller 122 may calculate target data for the paving project such as a suggested paving rate, a daily amount of paving material 108 to be paved each day of the project, an amount of work hours to be completed daily, a quantity of haul trucks to be implemented for the paving projects, etc.